Case: 18-41055     Document: 00515550633         Page: 1    Date Filed: 09/02/2020




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                No. 18-41055                          September 2, 2020
                              Summary Calendar                           Lyle W. Cayce
                                                                              Clerk

 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Joaquin Ramos De La Cruz,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 7:17-CR-289-1


 Before Jolly, Elrod, and Graves, Circuit Judges.
 Per Curiam:*
        Joaquin Ramos De La Cruz pleaded guilty to one count of possession
 of a firearm by a felon. He now appeals his conviction and his 204 month
 sentence.




        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-41055      Document: 00515550633          Page: 2     Date Filed: 09/02/2020




                                   No. 18-41055


        First, De La Cruz argues that the district court reversibly erred by
 imposing three special conditions of supervised release for the first time in its
 written judgment, without pronouncing such terms at sentencing.
 Specifically, he challenges the conditions stating that he must participate in
 an inpatient or outpatient alcohol-abuse treatment program under the
 supervision of his probation officer and that he pay the costs of the program
 if financially able to do so (special condition 2); he may not use or possess
 alcohol (special condition 5); and he may not knowingly purchase, possess,
 distribute, administer, or otherwise use any psychoactive substances,
 including synthetic marijuana or bath salts, that impair a person’s physical or
 mental functioning, whether or not intended for human consumption
 without the prior approval of the probation officer (special condition 6). The
 Government agrees with De La Cruz.
        As these three special conditions are discretionary under 18 U.S.C.
 § 3583, the district court was required to pronounce them at sentencing. See
 United States v. Diggles, 957 F.3d 551, 559 (5th Cir. 2020) (en banc). We agree
 with the parties that a conflict exists between the written and oral
 pronouncement and the written judgment must be amended to conform with
 the oral pronouncement by excising the aforementioned special conditions.
        Second, De La Cruz contends that a Texas aggravated robbery
 conviction cannot serve as a predicate offense under the force clause of the
 ACCA. He argues that the Texas robbery and aggravated robbery statutes
 are indivisible under Supreme Court precedent. He further contends that an
 aggravated robbery conviction does not qualify under the force clause
 because a conviction can be obtained without any confrontation between the
 defendant and the victim and a conviction can be obtained based on recklessly
 causing injury. In United States v. Lerma, 877 F.3d 628, 633-34 (5th Cir.
 2017), this court held that the Texas aggravated robbery statute is divisible.
 Furthermore, this court in United States v. Burris, 920 F.3d 942, 945, 953-58



                                        2
Case: 18-41055     Document: 00515550633        Page: 3     Date Filed: 09/02/2020




                                 No. 18-41055


 (5th Cir. 2019), determined that a Texas aggravated robbery requires the
 “use, attempted use, or threatened use of physical force,” and thus, such a
 conviction is a violent felony under the ACCA’s force clause. Both Lerma
 and Burris remain binding precedent absent an intervening change in the law.
 See United States v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013). Thus, as he
 concedes, his arguments are foreclosed.
        Next, De La Cruz argues that this court’s interpretation of the force
 clause in United States v. Reyes-Contreras, 910 F.3d 169 (5th Cir. 2018) (en
 banc), violates the Due Process Clause’s fair warning requirement.
 However, in Burris, this court rejected this same due process challenge. 920
 F.3d at 952-53 (internal quotations and citation omitted).        Thus, the
 argument concerning the retroactive application of Reyes-Contreras is also
 foreclosed, which De La Cruz concedes.
        Finally, De La Cruz argues that under Apprendi v. New Jersey, 530 U.S.
 466 (2000), the district court reversibly erred by enhancing his sentence
 because the indictment did not charge, the jury did not find, and he did not
 admit to the predicate facts for an ACCA enhancement. In Almendarez-
 Torres, 523 U.S. at 239-47, the Supreme Court held that for purposes of a
 statutory sentencing enhancement, a prior conviction is not a fact that must
 be alleged in an indictment or found by a jury beyond a reasonable doubt.
 This court has determined that subsequent Supreme Court decisions did not
 overrule Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497
 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th
 Cir. 2007). Thus, as he concedes, his argument is foreclosed.
       De La Cruz moves to file a supplemental brief to raise an entirely new
 argument based on Rehaif v. United States, 139 S.Ct. 2191 (2019). Generally,
 an argument not raised in appellant’s original brief is waived. See United
 States v. Ogle, 415 F.3d 382, 383 (5th Cir. 20015). De La Cruz has failed to




                                       3
Case: 18-41055       Document: 00515550633      Page: 4     Date Filed: 09/02/2020




                                 No. 18-41055


 show extraordinary circumstances that would justify deviation from this rule.
 See id.
           Accordingly, the judgment of the district court is AFFIRMED IN
 PART, VACATED IN PART, and REMANDED to the district court
 for the limited purpose of conforming the written judgment with the oral
 pronouncement of the sentence. De La Cruz’s motion to file a supplemental
 brief is also DENIED, and the Government’s motion to file a supplemental
 brief is DENIED AS MOOT.




                                      4